Holmes, J.
If there is any exception to what took place at the trial properly before us, it must be overruled. Supposing that the allegation that fifty dollars was due Solomon would have been bad on demurrer, for want of an averment of consideration, an objection to the informality could not be taken in the form of an objection to evidence in support of it. Tapley v. Goodsell, 122 Mass. 176, 181. Chace v. Sherman, 119 Mass. 387, 391. Furthermore, the evidence would have been admissible, in any event, for another purpose, to prove the amount for which the order purported to be given, as matter which necessarily rested in paroi.
The motion for a new trial discloses nothing which is open to revision here. See Haverhill Loan & Fund Association v. Cronin, 4 Allen, 141; Commonwealth v. Morrison, 134 Mass. 189.

Exceptions overruled.